 HILL PARK HEALTH CARE CENTER 643 The Park Associates, Inc., d/b/a Hill Park Health Care Center and Local 200A, Service Employees International Union, AFLŒCIO1 and Service Employees of Upstate New York Pension Fund. Cases 3ŒCAŒ20898, 3ŒCAŒ21073, and 3ŒCAŒ 21266 June 5, 2002 SUPPLEMENTAL ORDER The Joint Motion to Vacate Decision and Order to Remand, submitted by the Charging Parties, Respondent 1 The name of the Charging Party is now known as Local 1199, Up-state SEIU. and counsel for the General Counsel is granted. The Motion is based on the non-Board resolution of this mater which counsel for the General Counsel finds to be an acceptable resolution of this matter. Accordingly, based on the non-Board settlement agreement, the Board™s June 20, 2001 Decision and Order, reported at 334 NLRB 328, is vacated. See Caterpillar, Inc., 332 NLRB 1116 (2000). This matter is remanded to the Regional Director for Region 3 for further action consistent with the Joint Motion and the non-Board agreement. By direction of the Board. 337 NLRB No. 95 